ON REHEARING
Before LEMMON, GULOTTA and SCHOTT, JJ.
PER CURIAM.
In his application for rehearing, appellant argues that LSA-C.C.P. Art. 3831 applies only to orders releasing a person from custody or placing the person “in the custody of another person,” whereas in the instant case when the petition for ha-beas corpus was dismissed, the child was not released from appellee’s custody, since she already had custody and she could not be considered “another person” as provided for in the statutes.
In Malone v. Malone, 282 So.2d 119 (La. 1973), C.C.P. Art. 3943, providing for a 30-day appeal time “from a judgment awarding custody of a person or alimony” was construed:
“Noting that some courts have found that judgments which either terminate or deny alimony or custody are not governed by the article, the Court held that this has created confusion which was not intended by the legislature and that the article would apply to all judgments awarding, denying, modifying, terminating alimony or custody.”
The same reasoning applies to our construction of Art. 3831.
The application for rehearing is denied.